Citation Nr: 1213889	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  11-11 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1952 to December 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for tinnitus. 

In the April 2011 Statement of the Case (SOC), the RO reopened the Veteran's previously denied claim of entitlement to service connection for tinnitus, and adjudicated the service connection claim on the merits.

Following the April 2011 SOC, the Veteran submitted additional medical and lay evidence.  However, he waived his right to have the RO initially consider this evidence in a March 2012 statement.  38 C.F.R. §§ 20.800, 20.1304 (2011).

In March 2012, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO.  A transcript of this hearing has been associated with the claims file. 

While the RO treated the claim as a claim to reopen, the Board finds that the correct posture of this case is actually a reconsideration of a decision on a claim for benefits based on newly discovered service records received after the initial decision on the claim.  See 38 C.F.R. § 3.156(c) (2010) (providing that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim).  The claims file reflects that the claim for tinnitus was originally denied in an August 2006 rating decision.  At the time of the decision, some service treatment records were of record.  Thereafter, additional service treatment records including ROTC records and reports of medical history from the Veteran's period of active duty service were associated with the claims file in April 2011.  Accordingly, the Board will proceed with a reconsideration of the claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that certain development must be accomplished prior to any final determination by the Board on the service connection claim. 

The claims file currently contains one treatment record from Dr. S.N., submitted by the Veteran.  Dr. S.N. indicated that the Veteran has tinnitus.  Upon Remand, the RO/AMC should obtain any available pertinent private treatment records from Dr. S.N., as they may be relevant to the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002).

Regarding an in-service incurrence of this disorder, the record reflects that the Veteran attended ROTC Summer Camp in 1950.  Service records dated in 1950 document that the Veteran's hearing was normal upon his entry into the summer camp.  There are no other records available from the ROTC Camp.  At his Board hearing, the Veteran testified that he suffered acoustic trauma [rifle fired close to his ear] during his 1950 ROTC summer camp.  He stated that his tinnitus was caused by, at least in part, by this incident.  Upon entering the active military service from April 1952 to December 1953, the Veteran's February 1952 military entrance examination documented "defective hearing."  Tinnitus was not documented.  In October 1952, an in-service treatment note documented defective hearing in the left ear from acoustic trauma in 1950.  A November 1952 treatment record indicated that the Veteran should not be exposed to small arms fire because of his 1950 acoustic trauma.  A March 1953 treatment note determined that the Veteran should not be exposed to loud noises because of his left ear hearing problem.  It was determined that the Veteran should not be enrolled in an Infiltration Course because of the loud noise.  On his December 1953 separation Report of Medical History, the Veteran stated that he had ringing in his left ear since 1950 and intended to file a claim for disability benefits.  The Veteran's separation examination did not document tinnitus.  The Veteran's active military service ended in December 1953.

Post-service, a January 1954 private treatment record documented left ear tinnitus.  VA examinations dated in April 1954 and May 1954 also noted left ear tinnitus.  A private audiogram dated in November 1969 diagnosed the Veteran with left ear tinnitus.  The next treatment record documenting the Veteran's tinnitus is dated in February 2012.  At his Board hearing, the Veteran testified that he has experienced tinnitus since his military discharge.

The Board observes that prior to the Veteran's verified period of active duty from April 1952 to December 1953, the record reflects that the Veteran attended Reserve Officers' Training Corps (ROTC) Summer Camp in 1950.  To the extent the Veteran is alleging that his tinnitus is the result of an injury incurred in Army ROTC training, the Board notes that only 'Veterans' are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.  Service connection may be granted when the Veteran has a disability as the result of a disease or injury incurred or aggravated by active military, naval, or air service that is not the result of the Veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131 (2011).  A 'Veteran' is an individual who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).

The term 'active military, naval, or air service' includes not only active duty, but also any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty; or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  In addition, duty performed by a member of a Senior Reserve Officers' Training Corps program when ordered to such duty for the purpose of training or a practice cruise under chapter 103 of title 10 U.S.C. is ACDUTRA. 38 C.F.R. § 3.6 (2011).  Training (other than ACDUTRA) by a member of, or applicant for membership (as defined in 5 U.S.C. 8140(g)) in the Senior Reserve Officers' Training Corps prescribed under chapter 103 of title 10 U.S.C. is INACDUTRA. 38 U.S.C.A. §§ 101(22)(d) (West 2002); 38 C.F.R. § 3.6(d)(4) (2011).  Presumptions - such as of soundness, aggravation, and for service connection for certain conditions that are considered chronic (i.e., permanent), per se, do not apply to periods of ACDUTRA and INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The Board notes that only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training. Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (38 C.F.R. § 3.203 prohibits VA from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces).  Thus, the evidence must show that the tinnitus is a result of an injury during a confirmed period of ACDUTRA or INACDUTRA for a Senior ROTC program.  Here, it remains unclear as to whether the Veteran served on any periods of ACDUTRA or INACDUTRA during ROTC Summer Camp in 1950.  Therefore, the Board finds that additional development is required to attempt to determine the exact dates of any such service.  

In addition, a remand is required in order to afford the Veteran a VA examination to determine whether the Veteran's tinnitus is related to an incident of the Veteran's military service.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

The claims file currently contains medical and lay evidence of a current disorder and an in-service incurrence of this disorder, and lay evidence of an indication that the disorder is related to in-service events.  The Board finds that a remand is necessary to determine whether this disorder is related to the Veteran's active military service, to include whether the disorder was incurred during a period of ACDUTRA or INACDUTRA during ROTC Summer Camp, and if not, whether such disorder clearly and unmistakably existed prior to the period of service from April 1952 to December 1953 and clearly and unmistakably was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ascertain whether the Veteran served on any ACDUTRA and INACDUTRA during his ROTC Summer Camp in 1950 from all appropriate sources.  If so, determine whether the Veteran's claimed rifle firing close to his ear during a training session coincided with such service.

2.  Obtain and associate the Veteran's private treatment records from Dr. S.N.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record and notice to the Veteran of the same in accordance with 38 C.F.R. § 3.159(e).



3.  After obtaining the above records, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine whether his current tinnitus is related to active military service.  The VA examiner should thoroughly review the Veteran's VA claims file.  The VA examiner should note that this action has been accomplished in the VA examination report.  

If, and only if, the Veteran served on a period of ACDUTRA or INACDUTRA during his ROTC Summer Camp in 1950 at which time a rifle fired close to his ear during a training session, the VA examiner is requested to specifically address the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current tinnitus is etiologically related to any event during such service?  

If, and only if, the above opinion is negative OR the Veteran DID NOT serve on a period of ACDUTRA or INACDUTRA during his ROTC Summer Camp in 1950 at which time a rifle fired close to his ear during a training session, the VA examiner is requested to specifically address the following:

(a)  Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered active military service (April 1952 to December 1953) with a pre-existing tinnitus disorder?  

(b)  If yes, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing tinnitus WAS NOT aggravated beyond the natural progress of the disorder by his active military service (April 1952 to December 1953)?  

(c)  If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service (April 1952 to December 1953) with pre-existing tinnitus, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current tinnitus is etiologically related to any event during such service?  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

4.  After undertaking any additional development deemed appropriate, and giving the Veteran a full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



